Name: COMMISSION REGULATION (EC) No 480/95 of 1 March 1995 fixing certain indicative quantities for the import of bananas into the Community for the second quarter of 1995 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  economic geography;  international trade;  plant product
 Date Published: nan

 No L 49/20 EN 4. 3 . 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 480/95 of 1 March 1995 fixing certain indicative quantities for the import of bananas into the Community for the second quarter of 1995 (Text with EEA relevance) import licences for traditional bananas originating in the African, Caribbean and Pacific States (ACP) should also be fixed ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1442/93 ('), as last amended by Regulation (EC) No 478/95 (4), provides for the fixing of indicative quantities expressed as a percentage of the quantities allocated to the different countries or groups of countries mentioned in Annex I to Regulation (EC) No 478/95 for the purpose of issuing import licences for each quarter using data and forecasts relating to the Community market, on the basis of the forecast supply balance for production and consumption in the Community and of imports and exports as referred to in Article 16 of Regulation (EEC) No 404/93 ; Whereas, on the basis of an analysis of the data relating, on the one part, to the quantities of bananas marketed in the Community in 1994 and, in particular, to actual imports during the second quarter of 1994, and, on the other part, to the use of import licences and the prospects for the supply of the market and consumption within the Community during the second quarter of 1995, and indi ­ cative quantity, for each country of origin, of 32 % of the quantity allocated to it in the tariff quota shoud be fixed for the second quarter of 1995 to ensure adequate supplies to the Community as a whole ; Whereas, on the basis of the same data, the authorized quantity referred to in Article 9 (2) of Regulation (EEC) No 1442/93 that each operator in Categories A and B can request for the second quarter of 1995 should be fixed ; whereas Article 1 of Regulation (EC) No 478/95 fixes the maximum quantity which each operator established in Austria, Finland or Sweden can request for the second quarter of 1995 ; Whereas the indicative quantities referred to in Article 14 ( 1 ) of that same Regulation for the purposes of issuing HAS ADOPTED THIS REGULATION : Article 1 The indicative quantities referred to in Article 9 (1 ) of Regulation (EEC) No 1442/93 for the import of bananas into the Community within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 for the second quarter of 1995 shall be fixed, for the Community as a whole, at 32 % of the quantities estab ­ lished for each country or group of countries mentioned in Annex I to Regulation (EC) No 478/95. In respect of imports of bananas originating in Colombia, Costa Rica or Nicaragua, the indicative quantities shall apply on the one hand, to applications for import licences for categories A and C, and on the other, for category B. Article 2 The authorized quantity for each Category A and B operator for the second quarter of 1995 as provided for in Article 9 (2) of Regulation (EEC) No 1442/93 shall be 27 % of the total annual quantity allocated to each operator pursuant to paragraph 2 of Article 6 of the abovementioned Regulation. The first paragraph shall not apply to operators esta ­ blished in Austna, Finland or S^^eden. Article 3 The indicative quantities referred to in Article 14 (1 ) of Regulation (EEC) No 1442/93 for the import of tradi ­ tional ACP bananas for the second quarter of 1995 shall be 30 % of the traditional quantities laid down for each origin in the Annex to Regulation (EEC) No 404/93. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 142, 12. 6 . 1993, p. 6 . (4) See page 13 of this Official Journal. 4. 3 . 95 I EN Official Journal of the European Communities No L 49/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1995. For the Commission Franz FISCHLER Member of the Commission